UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):March 28, 2012 PARKWAY PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-11533 74-2123597 (State or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation) Identification No.) Bank of America Center, Suite 2400, 390 North Orange Avenue, Orlando, FL 32801 (Address of Principal Executive Offices, including zip code) (407) 650-0593 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 3 Item 4.01Changes in Registrant’s Certifying Accountant Dismissal of Independent Accountant KPMG LLP (“KPMG”) was previously the principal accountants for Parkway Properties, Inc. (the “Company”).On March 28, 2012, that firm was dismissed.The decision to change accountants was approved by the Audit Committee of the Board of Directors. During the Company’s two most recent fiscal years ended December 31, 2011, and in the interim period between December 31, 2011 and March 28, 2012, there were no disagreements between the Company and KPMG on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures which, if not resolved to KPMG’s satisfaction, would have caused KPMG to make reference to the matter of the disagreement in connection with their reports. The audit reports of KPMG on the consolidated financial statements of the Company and its subsidiaries as of and for the years ended December 31, 2011 and 2010, did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles.The audit reports of KPMG on the effectiveness of internal control over financial reporting as of December 31, 2011 and 2010, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. None of the reportable events described under Item 304(a)(1)(v) of Regulation S-K occurred within the Company’s two most recent fiscal years ended December 31, 2011 or in the subsequent interim period through March 28, 2012. A letter from KPMG is attached as Exhibit 16.1 to this Form 8-K. Engagement of Independent Accountant The Audit Committee of the Company’s Board of Directors unanimously approved the engagement of Ernst & Young LLP (“E&Y”) as its new independent registered public accounting firm, effective upon dismissal of KPMG. During the Company’s two most recent fiscal years ended December 31, 2011 and in the subsequent interim period through March 28, 2012, the Company did not consult with E&Y regarding any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K.E&Y was previously engaged by the Company for the audit of the consolidated financial statements of the Company and its subsidiaries as of and for the fiscal years ended December 31, 2007 and 2006. Page 2 of 3 Item 9.01Financial Statements and Exhibits (d)Exhibits: Letter from KPMG LLP to the Securities and Exchange Commission regarding change in certifying accountant SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARKWAY PROPERTIES, INC. Date: April 2, 2012 By: /s/Mandy M. Pope Mandy M. Pope Executive Vice President and Chief Accounting Officer Page 3 of 3
